Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a determination of respondents which found petitioner guilty of violating certain prison disciplinary rules.
The written misbehavior report in this case by itself constitutes substantial evidence to support the finding of guilt. It described, with specificity, the incident in which the author was personally involved and the prison disciplinary rules allegedly violated. The report is dated the same day as the incident, signed by its author and endorsed by another correction officer. Petitioner’s claims of innocence raised questions of credibility which the Hearing Officer resolved against him. Petitioner’s remaining contentions have been considered and rejected as either unpreserved for review or lacking in merit.
Cardona, P. J., Mercure, Crew III, White and Weiss, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.